Citation Nr: 1144213	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO. 09-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for residuals of a left elbow injury, including postoperative ulnar neuropathy.

2. Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease ("DJD") of the left elbow. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1. The findings of the March 2008 and January 2009 examiners are competent evidence. 

2. The Veteran's ulnar neuropathy manifests as paresthesias, dysesthesias, slightly decreased strength in his 4th and 5th digits, and a grip strength that is 75 percent of normal. 

3. At worst, the Veteran's left forearm extension is 20 degrees and at worst, his left forearm flexion is 105 degrees. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for left ulnar neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.71a, 4.124a, Diagnostic Codes 5209, 8511 (2011).

2. The criteria for a rating higher than 10 percent for DJD of the left elbow have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5003, 5010, 5206, 5207 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for the Veteran's increased evaluation claims in January 2009. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records ("STRs"), reports of post-service medical treatment, and reports of a VA examination in March 2008 and a fee-based examination in January 2009. In January 2009, the RO received a statement from Dr. L. C., a private physician. The RO solicited a VA Form 4142 so that the Veteran could authorize Dr. L. C. to release treatment records to VA. The Veteran returned a completed form, but it expired before Dr. L. C. sent the records. The RO sent the Veteran another form to complete, but he did not return it. The Veteran testified in April 2011 that his private physician did not treat him for his elbow disabilities. Therefore, a remand to obtain these records is not necessary because they are not relevant to the issues on appeal.  

The Veteran testified at a Travel Board hearing in April 2011. During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims. Specifically, the Veteran was asked whether his private health care providers treated his elbow disabilities, and he responded that they did not. 

The RO provided the Veteran VA examination in March 2008 and a fee-based examination in January 2009. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010). 




Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted his claim for increased evaluations for his left elbow disabilities in October 2008. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Postoperative Ulnar Neuropathy

The Veteran contends that his ulnar neuropathy has increased in severity such that a 30 percent evaluation is not reflective of the disorder's severity. Because he does not have severe incomplete paralysis of the middle radicular group, his claim will be denied. 

The Veteran's ulnar neuropathy is currently evaluated as 30 percent disabling under Diagnostic Code 5209-8511, other impairment of the elbow (flail joint) and paralysis of the middle radicular group. 38 C.F.R. §§ 4.71a, 4.124a. 

The Veteran is right hand dominant, as noted by his own statements and those of his examiners. His left arm is his minor extremity for rating purposes. Under Diagnostic Code 5209, a 20 percent evaluation is warranted for joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius. The next higher evaluation is 50 percent which is for flail joint. 38 C.F.R. § 4.71a. The Veteran does not have a flail joint fracture and is not entitled to a 50 percent evaluation under Diagnostic Code 5209. 

Diagnostic Codes 5205 (ankylosis of the elbow), 5210 (nonunion of the radius and ulna, with flail joint), 5211 (impairment of the ulna), 5212 (impairment of the radius), 5213 (impairment of supination and pronation), 5214 (ankylosis of the wrist), and 5216-5227 (ankylosis of the fingers) are not applicable in this claim because the medical evidence does not show that the Veteran has any of those conditions. The Veteran's DJD is evaluated using the criteria set forth in Diagnostic Code 5207 (limitation of extension of the forearm). It will be explained below why Diagnostic Code 5206 (limitation of extension of the forearm) is not as favorable to the Veteran as Diagnostic Code 5207.

The Veteran's ulnar neuropathy is evaluated using the criteria in Diagnostic Code 8511, under which a 30 percent evaluation is warranted for moderate incomplete paralysis of the middle radicular group. 38 C.F.R. § 4.124a. A 40 percent evaluation for the minor extremity is warranted when there is severe incomplete paralysis of the middle radicular group. Id. 

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the disability  picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. When the involvement is bilateral, the ratings should be combined with application of the bilateral factor. 38 C.F.R. § 4.124a. 

At his April 2011 hearing, the Veteran testified that he was unable to close his fist and maintain a secure grip when grasping items. He stated that he was unable to fully extend his left arm, and that it hurt his elbow when he moved his arm. He felt that his left arm was "getting smaller."  He testified that he was unable to grip with his 4th and 5th digits. He is competent to discuss his observable symptoms such as pain and limitation of motion. Layno v. Brown, 6 Vet. App. 465 (1994). However, at least with regard to his claimed inability to fully extend his left arm, the Veteran was able to do so at least twice while testifying during the April 2011 hearing. This diminishes the Veteran's credibility regarding his description of his symptoms. Barr, 21 Vet. App. at 308. 

In a January 2009 statement, the Veteran reported that he could not use his 5th digit. He noted a decrease in strength in his left 4th and 5th digits. He complained of daily pain, and stated that he did not trust his arm because it gave way or locked when he put too much weight on it. He could not lift heavy objects because he was afraid to drop them or let them go before he was ready to put them down. He stated that the continuous tingling and throbbing in his arm woke him at night. 

In January 2009, the Veteran underwent a fee-based examination. He reported having an ulnar nerve transposition in 2000. Since then, symptoms of ulnar neuropathy had worsened. He reported paresthesia, dysesthesia, and subtle weakness of the left hand intrinsic muscles. He had subjective complaints of flare-ups, pain, weakness, fatigue, and functional loss. He described his flare-ups as daily dysesthesia in the ulnar distribution and decreased power in his hand and fingers. He felt that this was caused by working with his left hand, using tools, and typing. He took pain medication, but described his pain as severe. 

Upon examination, he had neuralgia and a moderate decrease in pin and light touch discrimination in the ulnar distribution, on his 4th and 5th digits. He had a positive Tinel sign at his left elbow, indicating nerve irritation. The examiner noted a mild decrease in muscle mass and power of the left hand intrinsic muscles, with a 4/5 strength measurement in the adduction and abduction of his fingers. The temperature and color of the left upper extremity were normal. There was no ulceration. The Veteran's reflexes were normal. The examiner attributed the Veteran's muscle wasting and atrophy to nerve damage. The Veteran had a "mild decrease" in the intrinsic muscles of his left hand. His grip was 75 percent of normal. The examiner diagnosed the Veteran with persisting left ulnar neuropathy and degenerative arthropathy of the left elbow with bony compression at the cubital tunnel. The disability impacted the Veteran's occupation and activities of daily life by causing decreased weight bearing, pain, limitation of excess usage of his left arm, and he could no longer play golf. The examiner noted that the disability caused "[m]inimal impairment at work, mostly due to trouble when on all fours working on a machine."  The examiner concluded that the disability did not hinder the Veteran's daily activities of self-care.

In January 2009, Dr. L. C., a private physician, stated that the Veteran had decreased sensation in the left ulnar distribution, atrophy of the left hand ulnar muscles, and decreased strength in the left 5th digit. 

The Veteran's VA treatment records show that in August 2008, he complained of left elbow pain, describing it as a 5 on a scale from 1 to 10. In July 2008, he denied pain. In July 2007, he rated his elbow pain as 3 out of 10. In April 2007, it was noted that he had chronic pain from left ulnar neuropathy. 

In March 2008, the Veteran underwent a VA examination for his DJD, as discussed below. However, he also briefly discussed his neuropathy. He reported a numbness of his left 4th and 5th digits that worsened with activity. The examiner noted that his grip strength was "slightly decreased."  

The Veteran's symptoms do not approximate severe incomplete paralysis. Although he stated that he cannot close his fist, his grip strength was noted to be 75 percent of normal in January 2009, which contradicts his statement. Further, as noted above, he moved his arm in a manner inconsistent with his testimony at his hearing. Thus, his lay statements are not credible and are assigned less probative weight than the reports of his January 2009 and March 2008 examinations. The January 2009 examiner determined that the Veteran had 4/5 strength in his 4th and 5th digits, which are the most effected by his ulnar neuropathy. His grip strength is 75 percent of normal, which is not of such diminution that it approaches a finding that it is severe. His reflexes are normal. The examiner noted that his diminished ability to distinguish light touch and pinprick sensation was moderate. Significantly, the examiner specifically found that his disability minimally impacted his ability to work. For these reasons, a finding that the Veteran's ulnar neuropathy is severe is not appropriate. 

The preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 30 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505. The overall disability picture for the Veteran's left ulnar neuropathy does not more closely approximate a 40 percent evaluation under Diagnostic Code 8511. 38 C.F.R. § 4.7. 

DJD

The Veteran asserts that his left elbow DJD has increased in severity such that a 10 percent evaluation is no longer sufficient. Because his left elbow extension is not limited to 75 degrees, his claim will be denied. 

The Veteran's DJD is currently evaluated under Diagnostic Codes 5010-5207, degenerative arthritis and limitation of extension of the forearm. 38 C.F.R. § 4.71a. 

Under DC 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis, DC 5003. Under DC 5003, the disability is evaluated based upon limitation of motion of the affected part. When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. For the purposes of rating disabilities from arthritis the elbow is considered a major joint. 38 C.F.R. § 4.45(f). In this case, the Veteran's extension of his left forearm is limited to a compensable degree, and will therefore be evaluated under Diagnostic Code 5207, limitation of extension of the forearm.

Under Diagnostic Code 5207, a 10 percent evaluation is warranted for the minor extremity if extension is limited to 45 degrees or 60 degrees. 38 C.F.R. § 4.71a. A 20 percent evaluation is warranted when extension is limited to 75 degrees or 90 degrees. Id. When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In January 2009, the Veteran underwent a fee-based examination. He reported that his elbow locked or stiffened when he leaned on it or held it in one position. He had subjective complaints of pain, weakness, stiffness, giving way, locking, fatigability, and lack of endurance. He denied swelling, heat, redness, instability, and episodes of dislocation. He reported pain with increased usage and described it as moderate. He had flare-ups that lasted hours and he believed they were caused by additional usage of his arm and leaning on his elbow. He stated that his usual activities were not precluded at work unless he needed to lean on his left arm. The examiner noted that pain and lack of endurance would occasionally cause the Veteran's left elbow to give way and that "[t]his slows work, but does not preclude it."  

Upon examination, the examiner noted that normal extension for an elbow is 0 degrees, and normal flexion is 145 degrees. The Veteran's extension was 20 degrees, with pain from 40 degrees to 20 degrees. His flexion was 115 degrees, with pain from 110 degrees to 115 degrees. Pain, fatigue, weakness, and lack of endurance were present during the initial range of motion. There was objective evidence of painful motion and guarding of movement. The examiner concluded that there was no additional limitation of motion following repetitive testing. The examiner diagnosed the Veteran with DJD of the left elbow, status post left elbow debridement and repair. The examiner concluded that the Veteran can "...do minimal lifting or weight bearing..." especially if the movements were not repetitive. The examiner noted that the Veteran had difficulty being on all fours to repair machinery at work due to lack of endurance in weight bearing. Otherwise, the Veteran was independent in his activities of daily living, and had not lost more than two or three days of work in the previous year due to his elbow disability. The examiner opined that the disability "... does impair his function to a minimal degree[.]"

In January 2009, Dr. L. C. stated that the Veteran had painful, decreased motion in his left elbow, and that x-rays showed extensive degenerative changes. 

In March 2008, the Veteran underwent a VA joints examination, wherein he reported a constant dull ache in his left elbow. He had increased pain with movement, lifting, and prolonged positioning. He reported numbness of his 4th and 5th digits which was worse with activity. The examiner concluded that the Veteran's DJD had "[n]o significant adverse effects" on normal occupational or recreational activities, and that he had missed 5 to 6 days of work during the previous year because of elbow pain. 

Upon examination, his flexion was limited to 105 degrees, with pain. His extension was normal. There was no evidence of additional pain, fatigue, weakness, lack of endurance, or incoordination. There was no additional limitation of motion after repetitive testing. His elbow was not tender to palpation and there was no instability. X-rays showed moderate to severe degenerative changes to the elbow. 

The Veteran testified to a great amount of subjective pain. The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

The Veteran's disorder does not warrant a 20 percent evaluation under Diagnostic Code 5207 because even when considering pain, his limitation of extension does not approach 75 degrees. 38 C.F.R. § 4.71a. At worst, his extension was 20 degrees, with pain beginning at 40 degrees. Even if his extension were considered to be 40 degrees, the criteria for a 20 percent evaluation are not met. Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from DJD of the left elbow do not equate to more than the disability picture contemplated by the 10 percent rating already assigned. 38 C.F.R. § 4.71a. 

The Veteran's disorder is not appropriately evaluated at 20 percent under Diagnostic Code 5206 for limitation of flexion because the record shows that it was limited to 115 degrees with pain at 110 degrees in January 2009, and to 105 degrees in March 2008. Under Diagnostic Code 5206, a noncompensable evaluation is warranted when flexion is limited to 110 degrees. 38 C.F.R. § 4.71a. A 10 percent evaluation is warranted when flexion is limited to 100 degrees. Id. At worst, the Veteran's flexion was limited to 105 degrees. Resolving the doubt in his favor, he could be assigned a 10 percent evaluation under Diagnostic Code 5206, but no higher, as the evidence does not show that his flexion has ever been limited to 90 degrees, even when considering painful motion and functional loss. 

The preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505. The overall disability picture for the Veteran's DJD of the left elbow does not more closely approximate a 20 percent evaluation under Diagnostic Code 5207. 38 C.F.R. § 4.7. 



Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left elbow disabilities are contemplated by the schedular criteria set forth in Diagnostic Codes 8511 and 5207. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability ("TDIU")

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's left elbow disabilities have caused unemployability. At his January 2009 examination, he stated that he was employed as an electronics technician. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A disability evaluation in excess of 30 percent for residuals of a left elbow injury, including postoperative ulnar neuropathy is denied. 

A disability evaluation in excess of 10 percent for DJD of the left elbow is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


